IN THE COURT OF COMMON PLEAS FOR THE STATE OF
DELAWARE
IN AND FOR NEW CASTLE COUNTY

RANDY DAVID WILSON, )
)
Defendant/Appellant, )
)
V. ) Case No.: CPU4-19-004583
)
DELMARVA POWER AND )
LIGHT COMPANY, )
)
Plaintiff/Appellee, )
)
V. )
)

Submitted: September 29, 2020
Decided: November 30, 2020

Paul G. Enterline, Esq. Lisa C. McLaughlin, Esq.
Paul G. Enterline, P.A. Paul S. Seward, Esq.

113 South Race Street Phillips Goldman McLaughlin
P.O. Box 826 & Hall, P.A.

Georgetown, DE 19947 1200 North Broom Street
Attorney for Wilmington, DE 19806
Defendant-Below/Appellee Attorneys for

Plaintiff-Below Appellee

OPINION AND ORDER

Manning, J.
FACTUAL AND PROCEDURAL HISTORY

On February 15, 2019, Plaintiff-Below/Appellee Delmarva Power & Light
Co., (“Delmarva”) filed a Complaint in the Justice of the Peace Court against
Defendant-Below/Appellant, Randy David Wilson, (“Wilson”) and Defendant-
Below Robert John Daniels (“Daniels”)! to recover $10,813.17 in damages, plus
costs and interest. Delmarva alleged that on or about May 27, 2017, a vehicle owned
by Wilson and Daniels struck a utility pole owned by Delmarva.

On April 8, 2019, Wilson was served and, on advice from a family member,
filed a form Answer on April 16, 2019, in which he demanded a trial. On April 29,
2019, a Trial was scheduled for July 17, 2019, in the Justice of the Peace Court, and
notice was sent out to the parties. However, Wilson failed to appear for trial and,
consequently, the court entered judgment against him in the amount of
$10,813.17. Daniels also failed to appear for trial, and default judgment was
likewise entered against him in the amount of $10,813.17.

On September 23, 2019, Delmarva filed a Request for a Certified Copy of
Judgment, which was issued on September 27, 2019, with Transcript of Judgment
and Execution for Transfer to Superior Court.

Wilson claimed he only became aware of the default judgment when he

received a letter from counsel for Delmarva dated October 4, 2019, directed to the

 

' Daniels is not a party to this appeal.
Department of Motor Vehicle, regarding the suspension of Wilson’s driver’s license.
A few days later, Wilson contacted counsel for Delmarva to discuss the matter and
received a follow-up letter from counsel dated October 18, 2019. Five days later, on
October 23, 2019, Wilson retained counsel, and on October 25, 2019, Wilson’s
counsel mistakenly filed a Motion to Vacate the default judgment in Superior Court.”
On November 6, 2019, the filing error was corrected, and the Motion to Vacate was
properly filed in the Justice of the Peace Court.

On November 15, 2019, the Justice of the Peace Court held a hearing on
Wilson’s motion to vacate. Ultimately, the court denied Wilson’s motion due to a
lack of excusable neglect or extraordinary circumstances, as well as filing of an
extremely untimely motion.’

On November 27, 2019, Wilson timely filed an appeal of the decision of the
Justice of the Peace Court’s Order denying his Motion to Vacate to the Court of
Common Pleas.

On February 19, 2020, a hearing was held in this Court on the Motion to
Vacate, at the conclusion of which I reserved decision and scheduled the matter for

an Evidentiary Hearing.

 

2 Judgment was filed in Superior Court for execution purposes.
3 Del. J.P. Order, C.A. No. JP13-19-002206, Portance, J. (Nov. 15, 2019).

3
EVIDENTIARY HEARING

After numerous delays due to the on-going COVID-19 pandemic, the
Evidentiary Hearing took place on September 29, 2020. At the hearing, I heard
testimony from two witnesses, Wilson’s brother, David Wilson (“David”), and
Wilson himself.* First, David testified that in 2019 he owned the property Wilson
lived on with his mother and another tenant, Robert Lusby (“Lusby”), in rural
Harrington, Delaware. The property was relatively large and contained multiple
buildings, including a repair shop, a live-in camper, and a separate dwelling. David
testified that the property received all mail at the same address in one central
mailbox. David explained that in March of 2019, Wilson lived in the back of the
shop, Lusby lived in the separate dwelling out front, and that David’s mother lived
in the camper. Lusby had lived there for about five years, but due to on-going
problems, he was evicted on March 21, 2019, and ultimately vacated the property in
June. David elaborated that Lusby acted as the unofficial “keeper of the mail” and
would usually deliver it to the various other tenants when he lived there. David
stated that even after being evicted, he observed Lusby return to the property on
numerous occasions over the next year to retrieve his mail. David noted that after

the eviction his relationship with Lusby became strained and violent due to Lusby’s

 

* To avoid confusion, I will refer to Plaintiff’s brother solely by his first name of David
throughout.
continued drug use and money Lusby owed to David.

Further, David testified to a conversation he had with Daniels, a friend, and
longtime employee. Daniels told him that he had been trying to get in touch with
Wilson “about a lawsuit.” Daniels told David that his vehicle had been stolen and
“there was nothing [for Wilson] to worry about” because he would “take care of it.”
David testified that he informed Wilson what Daniels had told him.

Next, Wilson testified and explained the car “arrangement” he had with
Daniels. According to Wilson, the vehicle in question was purchased by Daniels
through Daniels’ wife, who was a salesperson for Preston Ford, Inc. Wilson thought
he was only co-signing to help Daniels secure financing for the vehicle. Wilson
maintained that, despite his name being on the title, he never at any time possessed
or operated the vehicle. After filing his Answer to Delmarva’s lawsuit, Wilson
attempted to reach out to Daniels multiple times with no luck, so when he heard from
David that Daniels confirmed the matter had been taken care of, he said that he
believed it was.

Wilson testified he never received notice of the trial in J.P. Court—
presumably due to the falling out with a Lusby with whom he shared a mailbox.
However, as soon as he found out about the entry of default judgment, he acted.

Finally, it is important to note that during the Evidentiary Hearing, Delmarva

did not offer any evidence to rebut Wilson or David’s testimony. Furthermore,
Delmarva conceded that Wilson would have a meritorious defense at trial because
Delmarva would not be able to prove that Wilson had custody or control of the
vehicle at the time of the accident or would be in any way liable for the accident.

At the conclusion of the Evidentiary Hearing, I reserved decision. This is my
decision after consideration of the arguments and evidence presented at the Hearing.

PARTIES POSITIONS

In its briefing to the Court and at oral argument, Delmarva argues that the
appropriate standard of review to be applied to the Motion to Vacate the Default
Judgment is an abuse of discretion standard. Moreover, Delmarva argues that even
if the Court finds that the applicable review is de novo, under Rule 60(b)(1) Wilson’s
neglect was not excusable. Delmarva further argues if the Court finds that Wilson’s
conduct was excusable, under Rule 60(b)(6), the “extraordinary circumstances” test
is not met and the Motion to Vacate the Default Judgment should be denied.

In contrast, Wilson asserts that the appropriate standard of review is de novo,
and that relief from judgment under Rule 60(b)(1) is appropriate because Wilson’s
neglect was excusable, his defense is meritorious and Delmarva will not suffer
substantial prejudice if relief is granted. Additionally, Wilson argues, under Rule

60(b)(6), Wilson also meets the “extraordinary circumstances test.”
DISCUSSION

A. Applicable Standard of Review

I recognize that there are inconsistencies in the application of the standard of
review in appeals from the Justice of Peace Court to the Court of Common Pleas.
Cases that support both the de novo and abuse of discretion standard of review exist.°
However, after reviewing the relevant statutes and case-law, I am satisfied that 10
Del. C. § 9571 “requires an independent determination of the merits of the matter on
appeal”—that is, a de novo review, as the statute requires.°

Notwithstanding the line of cases in which an abuse of discretion review was
applied, the relevant statute, 10 Del. C. § 9571, was amended in 1991 to specify that
such appeals shall be “de novo.” Prior to 1991, the right to appeal from a decision
of the Justice of the Peace Court was set forth in 10 Del. C. § 9570, which did not

specify the applicable standard of review.’

 

> See Krutz v. Pomerantz, No. S15A-10-001 MJB, 2016 (Del. Super. Aug. 19, 2016) (ORDER)
(analyzing diverging case law applying abuse of discretion and de novo standards of review).

6 Id.

’ Specifically, 10 Del. C. § 9570 provided:

(a) A party against whom a judgment is given by a justice of the peace may appeal to
Superior Court if the judgment is given without a referee trial, and the amount exceeds
$5, exclusive of costs.

(b) A plaintiff or defendant, as the case may be, may appeal to the Superior Court on a
judgment given by a justice of the peace if the judgment is given without a referee trial,
and any part of the plaintiff's demand, or the defendant’s counterclaim or setoff,
exceeding $5 is disallowed or defalked.
In 1991, 10 Del. C. § 9571 was amended and now explicitly calls for a de
novo review:

§ 9571 Appeal in civil actions.

(a) From any final order, ruling, decision or judgment of the Court ina
civil action there shall be the right of appeal to the Superior Court of
the State in the county in which said order, ruling, decision or judgment
was rendered.

(b) The appeal shall be taken within fifteen days of the final order,
ruling, decision or judgment.

(c) The appeal shall be a trial de novo.

(d) The Superior Court shall establish appeal procedures and
supersedeas bond requirements by rule.®

In 1992, following the 1991 statutory amendment, Kenyon v. Setting was
decided, and set new precedent by applying a de novo review to an appeal of a Justice
of the Peace Court’s denial of a motion to vacate.’ Following Kenyon, a string of
cases unequivocally solidified that de novo review is proper.’° Specifically, as
recently as 2015 and 2019, the Superior Court determined that a hearing on a motion
to vacate a default judgment was to be de novo and not abuse of discretion.!!

Intending no disrespect to my colleagues in the Court of Common Pleas or the

Superior Court whom may have concluded otherwise, I find that reliance on case-

 

® Del. S.B. 88, 136th Gen. Assem. (1991). Note: In 1994, jurisdiction over appeals from the Justice
of the Peace Court was transferred to the Court of Common Pleas, and 10 Del. C. § 9571 was
further amended by striking “Superior Court” and replacing it with “Court of Common Pleas.”

° Kenyon v. Setting, 1992 WL 52200, at *1-2 (Del. Super. Feb. 20, 1992).

10 See August v. Lin, 2019 WL 3976040, at *1-5 (Del. Super. Aug. 20 2009); Sharon Krutz
Comfort Palace, LLC v. Pomerantz, 2015 WL 5926933, at *1-3 (Del. Com. PI. Oct. 8, 2015);
Montgomery v. Weemes, 2006 WL 2641588, at *1 (Del. Com. Pl. Sept. 12, 2006); Gilbert v.
Nicholson, 2006 WL 1476887, at *1 (Del. Com. Pl. Apr. 19, 2006).

'l August, 2019 WL 3976040 at *1-5; Pomerantz, 2015 WL 5926933 at *1-3.

8
law that cites to the pre-1991 statute, or utilizes an abuse of discretion standard of
review is misplaced. Based on the unambiguous mandate set forth in 10 Del. C. §
9571 that all appeals from the Justice of the Peace Court be reviewed de novo and
relying on cases such as Kenyon, I will review the instant Motion to Vacate the
Default Judgment de novo.

B. Wilson’s Motion to Vacate Default Judgment

Under Rule 60(b)(1), relief from a default judgment may be granted due to
mistake, inadvertence, surprise, or excusable neglect if a court finds the plaintiff has
met the three factors.'* For public policy reasons, Delaware courts favor deciding
cases on the merits over a resolution by default judgment.!?

First, a court must analyze whether plaintiff has shown excusable neglect by
determining if plaintiff's conduct was reasonable.'* A court only needs to consider
the second and third prongs of a meritorious defense and substantial prejudice to the
defendant if excusable neglect has been found.!°

Delaware courts have found a movant’s conduct to be reasonable where the

movant did not simply ignore the legal proceedings but believed in good faith that

they had properly participated in the litigation.’° In contrast, it is well established

 

!2 Watson v. Simmons, 2009 WL 1231145, at *2 (Del. Super. Apr. 30, 2009).

3 Green Tree Servicing LLC v. Hawkins, 2013 WL 5314996, at *1 (Del. Super. Sept. 6, 2013).
i4 Id

!5 Johnson v. American Car Wash, Inc., 2012 WL 2914186, at *2 (Del. Super. July 17, 2012)
(ORDER).

'© Hawkins, 2013 WL 5314996 at *1.
under Delaware law that a complete disregard of legal proceedings does not qualify
as reasonable behavior. For example, in Apartment Communities Corp. v. Martinelli
and Perry v. Wilson, the court found that failing to answer the complaint and lack of
understanding of the judicial process was not excusable neglect.'”

However, unlike Martinelli and Perry, there is evidence in the record that
Wilson’s inaction after answering the Complaint was excusable. At the Evidentiary
Hearing, Wilson and David testified, that after Wilson filed the Answer, Daniels told
Wilson that the matter was taken care of. Since Wilson did not own the car or have
any further interaction with it after it was purchased, and as an unsophisticated
litigant, it is reasonable to determine that Wilson had not ignored the judicial process
altogether and acted in good faith.

Furthermore, at the Hearing, Wilson and David testified to mailbox issues at
Wilson’s residence and the likelihood that he never received actual notice of the
original trial. Similar to the case at hand, Montgomery v. Weemes involved a plaintiff
who testified that she did not receive notice of a hearing due to shared mailbox
issues.'® This Court found that since she did not have actual notice of the hearing
and filed a motion as soon as she learned for the default judgment, her conduct was

that of a reasonably prudent person under the circumstances and there was a finding

 

'7 Td. at *3.
'8 Montgomery, 2006 WL 2641588 at *1.

10
of excusable neglect.!?

Additionally, although there is no actual time limit for a plaintiff to file a
Motion to Vacate, the time it takes to file the Motion is examined under excusable
neglect and must be pursued diligently and without unreasonable delay.”° Despite
the three month gap from Trial to when the Motion was filed, within days of learning
of the judgment, Wilson contacted counsel for Delmarva and then promptly hired an
attorney who filed the Motion to Vacate. Under those circumstances, I find that
Wilson timely reacted as a reasonable person would if they discovered a default
judgment against them. Therefore, Wilson has met the burden of showing excusable
neglect.

In addition to proving excusable neglect, Wilson has also met the burden of
showing a meritorious defense and lack of substantial prejudice to Delmarva. On
September 29, 2020, at the Evidentiary Hearing, Delmarva conceded that Wilson
does have a meritorious defense. Additionally, Delmarva has not shown substantial
prejudice that will be or may be suffered if the Motion to Vacated is granted and the
case is litigated.

Finally, I find that vacating the default judgment is appropriate under the

“extraordinary circumstances” test set forth in Rule 60(b)(6). Delaware has adopted

 

19 7d.
20 Shipley v. New Castle County, 975 A. 2d 764, 770 (Del. 2009).

11
the extraordinary circumstances test established by the United States Supreme Court,
which “vests power in courts adequate to enable them to vacate judgments whenever
such action is appropriate to accomplish justice.””! In this case, based on the facts
outlined herein, I find that justice dictates that the default judgment be vacated.
CONCLUSION

For the foregoing reasons, the judgment is VACATED and the case
REMANDED to the Justice of the Peace Court for a trial on the merits as to the
Appealing Defendant.

IT IS SO ORDERED

wie Ie

Bradley V. &fanning, Judge

cc: Pat Thomas, Judicial Case Manager

 

21 Jewell v. Division of Social Services, 401 A. 2d 88, 90 (Del. 1979), (quoting Klapprott v.
United States, 335 U.S. 601, 615(1949)).

12